CLAUDE S. WHITSON and MARIE WHITSON, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Whitson v. CommissionerDocket No. 6639-76.United States Tax CourtT.C. Memo 1979-216; 1979 Tax Ct. Memo LEXIS 313; 38 T.C.M. 875; T.C.M. (RIA) 79216; May 29, 1979, Filed 1979 Tax Ct. Memo LEXIS 313">*313  Claude S. Whitson, pro se.  William E. Saul, for the respondent.  HALL MEMORANDUM OPINION HALL, Judge: Respondent determined a deficiency in petitioners' income tax for 1972 of $9,603.84.  Respondent's determination was based on the disallowance of certain partnership losses claimed by petitioners on their 1972 return.  At the time they filed their petition, petitioners were residents of Richmond, California.  At trial petitioners conceded the substantive correctness of respondent's determination, but they raised numerous constitutional objections to that determination, including, inter alia, that: 1.  Their constitutional rights have been violated by respondent's action; 2.  This Court is an administrative agency; 3.  Federal Reserve Notes are not "money"; 4.  Proceedings in this Court violate petitioners' constitutional rights; and 5.  Petitioners are entitled to a jury trial.  It is well settled that all of these legal arguments are frivolous.  ; ; ;1979 Tax Ct. Memo LEXIS 313">*314 , affd. without published opinion, ; ; . Petitioners, too, must pay their taxes.  Since they have conceded the factual basis of respondent's determination and since they have failed to raise any valid legal objection to that determination, we hold for respondent.  Decision will be entered for the respondent.